OPINION — AG — AS TO THE RE REGISTRATION OR REGISTRATIONS AUTHORIZED BY SECT. 1 OF SENATE BILL NO. 150 OTHER THAN THOSE MENTIONED IN SAID SECOND PROVISION, THE COMPENSATION OF PRECINCT AND COUNTY REGISTRAR IS AS SET FORTH IN THE QUOTED PROVISIONS OF SECT. 6, WHILE AS TO REGISTRATION MENTIONED IN SAID SECOND PROVISION, THE COMPENSATION OF PRECINCT AND COUNTY REGISTRARS IS SET FORTH IN PARAGRAPHS 1 AND 2. (STATE ELECTION BOARD, PAY RATE, SALARY) CITE: 26 Ohio St. 73 [26-73], 26 Ohio St. 79 [26-79] [26-79], 26 Ohio St. 94.6 [26-94.6] (FRED HANSEN)